DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 05/13/2022.
Claims 1-35 are pending for examination. Applicant amends claims 1, 5, 7, 10, 12, 16, 18, 19, 22, 28, 30, and 33. The amendments have been fully considered and entered.
Amendments to the Specification have been accepted and the objections to the Specification have been withdrawn.
Amendments to the Drawings have been accepted and the objections to the Drawings have been withdrawn.
Amendments to claims 1, 10, 15, 22, and 33 regarding the claim objections have been accepted, however, not all the claim objections were addressed. Therefore, claims 1 and 33 remain objected to as further explained below.
Amendments to claims 1, 5, 12, 16, 18, 22, 28, and 30 regarding the 35 U.S.C. § 112(b) rejections have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered but are not persuasive. The following are applicant arguments recited in the Remarks followed by Examiner's response:
a.	Regarding claim 1, applicant argues that Parlour “fails to identify the unique device identifier as the Chip ID is embedded within each FPGA device is used as a factor. The Chip ID is guaranteed to be unique and is nonmodifiable (non-fungible) as it is embedded within the FPGA silicon… Further, Parlour fails to teach or suggest a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device.”  (Remarks, pg. 13).
Examiner respectfully disagrees and submits that the claims do not require that the Chip ID be embedded within each FPGA silicon. Furthermore, Parlour’s unique device identifier (UDI) is unique per col. 3 lines 43-45 of Parlour. In addition, Parlour’s license manager reads on the claims “License Manager utility” because Parlour’s license manager 1) is provided via a Licensor, e.g., GLOBEtrotter Software, Inc. (Parlour, col. 12 lines 53-56), and 2) reads the UDI from a FPGA device (Parlour, col. 11 line 60). 
b.	Regarding claim 1, applicant argues that “Feldman disparages AES encryption as ‘not efficient for bulk data encryption’… Feldman does not teach an AES encryption that uses Cyclic Block Chaining (CBC) and an Initialization Vector (IV), nor would it suggest it.” (Remarks, pg. 13).
Examiner respectfully disagrees and submits that while Feldman does mention the downsides for using AES algorithms in paragraph [0006], Feldman’s invention tries to resolve these issues while maintaining the use of the AES algorithms. Paragraph [0109] of Feldman describes the use of CBC which is an AES algorithm that incorporates an IV, which reasonably reads on the limitation.
c.	Regarding claim 1, applicant argues that “Qin does not describe an unique device identifier that is a manufacturer Chip ID associated with at least one FPGA device.” (Remarks, pg. 13).
Examiner respectfully disagrees and submits that the combination of Parlour and Qin describes a unique device identifier that is a manufacturer Chip ID associated with at least one FPGA device as described in col. 11 line 60 of Parlour. Qin was used to teach that the unique device identifier is embedded within the Board Support Package.
d.	Regarding claims 5-6, applicant argues that “Murray fails to teach or suggest that the (AES) 256-bit key is randomly generated, stored, and maintained by the Licensor. Likewise, Murray fails to teach or suggest that the IV is randomly generated, stored, and maintained by the Licensor. This is because, at least in part, Murray is silent on a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device. The techniques disclosed by Murray lack that structure and thus cannot anticipate claims 5 and 6 or render them obvious” (Remarks, pg. 14).
Examiner respectfully disagrees and submits that the combination of Parlour and Murray describes that the (AES) 256-bit key and the IV are randomly generated, stored, and maintained by the Licensor. While Murray teaches randomly generating, storing, and maintaining the key (Murray, [0206]), Parlour teaches the license manager as explained in point a. above. Furthermore, the license manager of Parlour is responsible of managing keys and other values (Parlour, col. 8 lines 29-40). Therefore the combination of Parlour and Murray is obvious and read on the limitations.
e.	Regarding claims 7-8, applicant argues that “[t]he update of the application code is dependent on an application code compiled into an executable file targeting a heterogenous computing environment. Okimoto does not describe this manner of application code, nor the AEK key rolling over with every update.” (Remarks, pg. 15).
Examiner respectfully disagrees and submits that the combination of Huang and Okimoto reads on this limitation. Huang teaches an application code compiled into an executable file targeting a heterogenous computing environment (Huang, [0027]) and Okimoto was used to teach that a new key and new initialization vector are provided after an update to code (Okimoto, [0020]). A person of ordinary skill would know to combine these elements to yield predictable results of updating a key and an initialization vector in response to an update of code.
f.	Regarding claim 9, applicant argues “The unique device identifier is a manufacturer Chip ID associated with the at least one FPGA device. Kean does not describe an unique device identifier that is a manufacturer Chip ID associated with at least one FPGA device.” (Remarks, pg. 15).
Examiner respectfully disagrees and submits that the combination of Parlour and Kean reads on this limitation. Parlour teaches a unique device identifier that is associated with at least one FPGA device (Parlour, col. 3 lines 40-50) and Kean teaches an FPGA identifier that is a 64 bit identifier (Kean, [0116]). One of ordinary skill would know to modify the length of the identifier to yield the predictable result of a longer/shorter unique device identifier.
g.	Regarding claim 10, applicant argues that “Parlour fails to identify the unique device identifier as the Chip ID is embedded within each FPGA device is used as a factor. The Chip ID is guaranteed to be unique and is nonmodifiable (non-fungible) as it is embedded within the FPGA silicon… Further, Parlour fails to teach or suggest a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device… Sadhasivan is silent on an High Performance Computer application, let alone, concatenating FPGA netlists, an executable code, and the unique device identifier into the HPC application via a Licensor. Nothing in Sadhasivan suggests the use of an HPC application or a Licensor… Feldman disparages AES encryption as ‘not efficient for bulk data encryption’… Feldman does not teach an AES encryption that uses Cyclic Block Chaining (CBC) and an Initialization Vector (IV), nor would it suggest it.” (Remarks, pg. 16)
Examiner respectfully disagrees. The arguments related to Parlour and Feldman are similar to the arguments seen in points a. and b. which have been accordingly addressed. With regard to the argument concerning Sadhasivan, examiner submits that a broad reasonably interpretation of a “High Performance Computer application” could be any application or code. Therefore, Sadhasivan reasonably teaches combining a unique device ID, design specific information (i.e., netlists), and a digital rights management data object (i.e., executable code) into a obfuscation code (i.e., HPC application as seen in paragraphs [0035] and [0039] of Sadhasivan. Thus the combination of Parlour, Sadhasivan, and Feldman reasonably teaches claim 10.
h.	Regarding claim 11, applicant argues that “Qin does not describe an unique device identifier that is a manufacturer Chip ID associated with at least one FPGA device.” (Remarks, pg. 17).
Examiner respectfully disagrees and submits that this argument is addressed in point c. above. 
i.	Regarding claim 13, applicant argues that “White fails to teach or suggest that the IV is randomly generated, stored, and maintained by the Licensor This is because, at least in part, because White is silent on a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device. The techniques disclosed by White lack that structure and thus cannot anticipate claim 13 or render it obvious.” (Remarks, pg. 17).
Examiner respectfully disagrees and submits that claim 13 does not require that the IV is randomly generated, stored, and maintained by the Licensor nor that the License Manager utility is provided via a Licensor to a Licensee. The combination of Parlour, Feldman, and White reasonably teaches the limitations of claim 13. Parlour teaches the license manager utility as explained in point a. above. Feldman teaches a 128-bit IV (Feldman, [0109]). White teaches that an IV can be hardcoded (White, [0227]). Therefore, the combination of Parlour, Feldman, and White teaches the limitations of claim 13.
j.	Regarding claim 15, applicant argues that “Wang fails to teach or suggest that the IV is randomly generated, stored, and maintained by the Licensor This is because, at least in part, because Wang is silent on a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device. The techniques disclosed by Wang lack that structure and thus cannot anticipate claim 15 or render it obvious.” (Remarks, pg. 18).
Examiner respectfully disagrees and submits that claim 15 does not require that the IV is randomly generated, stored, and maintained by the Licensor nor that the License Manager utility is provided via a Licensor to a Licensee. The combination of Parlour, Feldman, and Wang reasonably teaches the limitations of claim 15. Parlour teaches the license manager utility as explained in point a. above. Feldman teaches a 128-bit IV (Feldman, [0109]). Wang teaches an IV obtained from a license server (i.e., Licensor) using a secure protocol (Wang, [0043]). Therefore, the combination of Parlour, Feldman, and Wang teaches the limitations of claim 15.
k.	Regarding claims 16, 17, 18, 19, and 20, applicant argues that Murray, Okimoto, and Kean fails to remedy the deficiencies of Parlour, Sadhasivan, and Feldman with regard to the rejection of claim 10. (Remarks, pgs. 18-19).
Examiner respectfully disagrees and submits that, as seen in point g. above, there are no deficiencies in the combination of Parlour, Sadhasivan, and Feldman rejecting the limitations of claim 10. Therefore, these arguments are moot.
l.	Regrading claim 22, applicant argues “Parlour fails to identify the unique device identifier as the Chip ID is embedded within each FPGA device is used as a factor. The Chip ID is guaranteed to be unique and is nonmodifiable (non-fungible) as it is embedded within the FPGA silicon... Further, Parlour fails to teach or suggest a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device... Feldman does not teach an AES encryption that uses Cyclic Block Chaining (CBC) and an Initialization Vector (IV), nor would it suggest it… Qin does not describe an unique device identifier that is a manufacturer Chip ID associated with at least one FPGA device” (Remarks, pgs. 20-21).
Examiner respectfully disagrees and submits that these arguments are addressed in points a.-c. above. 
m.	Regarding claims 26, 27, 28, 29, 30, 31, and 32, applicant argues that Wang, White, Murray, Okimoto, and Kean fails to remedy the deficiencies of Parlour, Feldman, and Qin with regard to the rejection of claim 22. (Remarks, pgs. 21-23).
Examiner respectfully disagrees and submits that, as seen in point l. above, there are no deficiencies in the combination of Parlour, Feldman, and Qin rejecting the limitations of claim 22. Therefore, these arguments are moot.
n.	Regarding claim 33, applicant argues that “Parlour fails to identify the unique device identifier as the Chip ID is embedded within each FPGA device is used as a factor. The Chip ID is guaranteed to be unique and is nonmodifiable (non-fungible) as it is embedded within the FPGA silicon... Further, Parlour fails to teach or suggest a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device... Qin does not describe an unique device identifier that is a manufacturer Chip ID associated with at least one FPGA device… Kean does not describe an unique device identifier that is a manufacturer Chip ID associated with at least one FPGA device.” (Remarks, pgs. 21-23).
Examiner respectfully disagrees and submits that these arguments are addressed in points a., c., and  f. above. 

Claim Objections
Claims 1 and 33 are objected to because of the following informalities:  
Claim 1 recites the acronym “AES” in line 15. Examiner suggests spelling out the acronym.
Claim 33 recites the acronyms “FPGA” in line 5 and “IV” in line 8. Examiner suggests spelling out the acronyms. 
 Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the Field Programmable Gate Array (FPGA) application" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 34-35 do remedy the deficiency of claim 33 and are rejected under the same rationale for being dependent on claim 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170323045 A1) in view of Parlour et al. (US 6904527 B1), Feldman (US 20040047466 A1; hereinafter “Feldman”) and further in view of Qin (CN 109918121 A).
As per claim 1, Huang discloses: a system comprising: 
an application code compiled into an executable file targeting a heterogenous computing environment, wherein the executable file runs on at least one host processor (Huang, [0027], “The host code from source code 103 can be compiled by host code compiler (e.g., C/C++ compiler) to generate host application executable 106. Host application executable 106 may be executed by host processor 120”); 
at least one Field Programmable Gate Array (FPGA) device with designs compiled into associated FPGA netlists, wherein the netlists are targeted to the at least one FPGA device (Huang, [0028], “the source code is compiled to generate an RTL netlist based on the definitions of routines and their communication topology. At block 203, the RTL netlist is mapped to a target hardware architecture to create a design of circuitry in the target hardware architecture. At block 204, logic blocks represented by the RTL netlist are placed and routed in one or more FPGAs,” [0043], “When a compiler parses and compiles source code 1001, it recognizes FPGA indicators 1004-1005. In response RTL netlists 1011-1012 are generates for routines 1002-1003, respectively. RTL netlists 1011-1012 are then converted into bitstreams to be implemented in FPGAs”).
Huang does not disclose, however, Parlour teaches or suggests: a unique device identifier, wherein the unique device identifier is a manufacturer Chip ID associated with the at least one FPGA device (Parlour, col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA); and
a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the FPGA device (Parlour, col. 7 lines 17-19, “the user 108 uses the development system 104 to read the UDI from the target FPGA 102,” col. 11 line 60 and Fig. 2, “the license manager reads the UDI 116 from FPGA 102,” col. 12 lines 49-53, license manager is provide via a Licensor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Huang to include a unique device identifier and a License Manager as taught by Parlour for the benefit of protecting Programmable Logic Device designs wherein a user is prevented from using an IP module in an unauthorized manner, and wherein one user is prevented from copying the user-specific circuit of another user (Parlour, col. 3 lines 17-21).
The modified Huang does not disclose, however, Feldman teaches or suggests: an AES encryption algorithm using a Cyclic Block Chaining (CBC) and an Initialization Vector (IV) (Feldman, [0109], AES CBC encryption is used where an IV is utilized, [0005] and [0034], Rejndael/AES algorithm is used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include using the AES CBC encryption algorithm as taught by Feldman because a person of ordinary skill in the art would know to try choosing from a finite number of identified, predictable solutions of different AES encryption algorithms, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, Qin teaches or suggests: a Board Support Package (BSP), wherein the unique device identifier is embedded within the Board Support Package and is accessible to the host processor on every execution via the Board Support Package (Qin, [0067] and [0097], Chip ID is obtained from the BSP).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include embedding the unique device identifier within a Board Support Package as taught by Qin for the benefit of providing the upper-level driver with a function package to access the hardware device registers, so that it can run better on the hardware motherboard (Qin, [0067]).

As per claim 2, claim 1 is incorporated and the modified Huang discloses: wherein the Board Support Package is Open Computing Language (OpenCL) compliant (Huang, [0030], OpenCL is used).  

As per claim 3, claim 1 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).
 
 As per claim 4, claim 1 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the IV is 128-bits (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).

 Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Murray (US 20180082076 A1).
As per claim 5, claim 3 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the 256-bit key is randomly generated, stored, and maintained by the Licensor (Murray, [0206], randomly generated key).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
As per claim 6, claim 4 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the IV is randomly generated, stored, and maintained by the Licensor (Murray, [0161], randomly generated initialization vector).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include randomly generating the initialization vector as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 7, claim 3 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the 256-bit key rolls over with every update of the application code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the key with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
As per claim 8, claim 4 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the IV rolls over with every update of the application code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the initialization vector with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Kean (US 20020199110 A1).
As per claim 9, claim 1 is incorporated and the modified Huang does not explicitly disclose, however, Kean teaches or suggests: wherein the unique device identifier is 64 bits (Kean, [0116], “FPGA manufacturer used random 64-bit integers as chip identifier”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 64-bit unique device identifier as taught by Kean because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claims 10, 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parlour et al. (US 6904527 B1) in view of Sadhasivan et al. (US 20160342777 A1; hereinafter “Sadhasivan”) and further in view of Feldman (US 20040047466 A1; hereinafter “Feldman”).
As per claim 10, Parlour discloses: a method for encrypting a High Performance Computer (HPC) application, the method comprising: 
reading a unique device identifier, wherein the unique device identifier is a manufacturer Chip ID from a Field Programmable Gate Array (FPGA) device read via a License Manager utility (Parlour, col. 7 lines 17-19, “the user 108 uses the development system 104 to read the UDI from the target FPGA 102,” col. 11 line 60, “the license manager reads the UDI 116 from FPGA 102,” and col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA);
concatenating the unique device identifier into an authorization code via a Licensor (Parlour, col. 6 lines 51-58, “IP vendor 113 supplies the user 108 with an authorization code 115 to use the IP module. The authorization code includes: 1) a usage condition, 2) an indication of the particular IP module authorized, 3) an "IP module key" for the IP module, and 4) a value (for example, a serial number or ID number or dongle number) that identifies the user's development system,” and col. 7 lines 1-2, “the authorization code also contains a unique device identifier (UDI) 116 of the target PLD to be programmed,” in other words, the IP vendor (i.e., Licensor) generates an authorization code by concatenating the UDI (i.e., unique device identifier) with other values); and
encrypting the authorization code (Parlour, col. 3 lines 51-53, “A public key/private key encryption scheme is used to encrypt the authorization code,” and col. 7 lines 27-31, “the information contained in the authorization code is encrypted using a public key/private key scheme”).
While Parlour teaches concatenating the unique device identifier with other values via a Licensor (Parlour, col. 6 lines 51-58), Parlour does not teach, however, Sadhasivan teaches or suggests: concatenating the unique device identifier with FPGA netlists and an executable code into the HPC application (Sadhasivan, [0035], combining the unique device ID or unique part ID of the board (i.e., unique device identifier), a digital rights management data object (i.e., executable code), and design specific information from the IP owner (i.e., FPGA netlists) to represent a second portion of the obfuscation code (i.e., application), [0039], wherein the design specific information are defined as netlists); and 
encrypting the HPC application (Sadhasivan, [0045], “The obfuscation code may optionally be further encrypted, if required, using standard encryption methods”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Parlour to include combining the unique device ID with other elements such as a data object and design specific information to generate obfuscation code and encrypting the obfuscation code as taught by Sadhasivan for the benefit of thwarting reverse engineering approaches on original Intellectual Property designs embedded inside an Integrated Circuit (Sadhasivan, [0057] and [0004]).
While the modified Parlour suggests using a standard encryption method (e.g., AES), the modified Parlour does not explicitly disclose, however, Feldman teaches encrypting using Advanced Encryption Standard (AES) Cyclic Block Chaining (CBC) algorithm and an Initialization Vector (IV) (Feldman, [0109], AES CBC encryption is used where an IV is utilized, [0005] and [0034], Rejndael/AES algorithm is used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include using the AES CBC encryption algorithm as taught by Feldman because a person of ordinary skill in the art would know to try choosing from a finite number of identified, predictable solutions of different AES encryption algorithms, with a reasonable expectation of success (KSR).

As per claim 12, claim 10 is incorporated and the modified Parlour discloses: wherein a private key is hard coded into the License Manager utility to encrypt (Parlour, col. 7 lines 32-40, private key is known by the license manager and cannot be read out of the license manager).  
The modified Parlour does not disclose, however, Feldman teaches or suggest: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).

As per claim 14, claim 10 is incorporated and while the modified Parlour discloses: a key obtained by the License Manager utility from the Licensor via a web interface with a secure communication protocol (Parlour, col. 6 lines 49-58, IP vendor (i.e., Licensor) supplies the user an authorization code including the IP module key, col. 6 lines 5-8, user of development system (i.e., license manager) involves software executing on a personal computer, col. 8 lines 7-10, user downloads the IP module design information from the IP vendor via the World Wide Web (i.e., web interface) in an encrypted form (i.e., secure communication protocol)).
The modified Parlour does not disclose, however, Feldman teaches: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).

As per claim 21, claim 10 is incorporated and the modified Parlour does not disclose, however, Sadhasivan teaches or suggests: wherein the unique device identifier, the FPGA netlists, and the executable code are concatenated in an arranged sequence of the unique device identifier, the FPGA netlists, and the executable code, and wherein the arranged sequence is encrypted as an executable file (Sadhasivan, [0035], combining the unique device ID or unique part ID of the board (i.e., unique device identifier), a digital rights management data object (i.e., executable code), and design specific information from the IP owner (i.e., FPGA netlists) to represent a second portion of the obfuscation code (i.e., application), [0045], “The obfuscation code may optionally be further encrypted, if required, using standard encryption methods”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include combining the unique device ID with other elements such as a data object and design specific information to generate obfuscation code and encrypting the obfuscation code as taught by Sadhasivan for the benefit of thwarting reverse engineering approaches on original Intellectual Property designs embedded inside an Integrated Circuit (Sadhasivan, [0057] and [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Qin (CN 109918121 A).
As per claim 11, claim 10 is incorporated and the modified Parlour wherein an application programming interface (API) is used for a host to read the unique device identifier (Parlour, col. 7 lines 17-19 and col. 6 lines 5-8, user uses the development system (i.e., API) to read the UDI from the target FPGA).
The modified Parlour does not explicitly disclose, however, Qin teaches or suggests: the unique device identifier embedded within a Board Support Package (Qin, [0067] and [0097], Chip ID is obtained from the BSP).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include embedding the unique device identifier within a Board Support Package as taught by Qin for the benefit of providing the upper-level driver with a function package to access the hardware device registers, so that it can run better on the hardware motherboard (Qin, [0067]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of White et al. (US 20200394317 A1; “White”).
As per claim 13, claim 10 is incorporated and the modified Parlour does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).
The modified Parlour does not disclose, however, White teaches or suggests: wherein the IV is hard coded into the License Manager utility to encrypt (White, [0227], the IV is hard coded).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a hard coded initialization vector as taught by White for the benefit of weakening the security guarantees in exchange for supporting equality comparisons against encrypted values (White, [0227]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Wang et al. (US 20130290697 A1; “Wang”).
As per claim 15, claim 10 is incorporated and the modified Parlour does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).
The modified Parlour does not disclose, however, Wang teaches or suggests: obtaining the IV by the License Manager utility from the Licensor via a web interface with a secure communication protocol (Wang, [0043], IV is obtained from a license server (i.e., Licensor) using @ivURL URL (i.e., secure communication protocol)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include obtaining the initialization vector from the Licensor with a secure communication protocol as taught by Wang because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions for obtaining an initialization vector, with a reasonable expectation of success (KSR).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Murray (US 20180082076 A1).
As per claim 16, claim 14 is incorporated and the modified Parlour does not disclose, however, Murray teaches or suggests: wherein the 256-bit Key is randomly generated, stored, and maintained by the Licensor (Murray, [0206], randomly generated key).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan, Feldman, and Wang and further in view of Murray (US 20180082076 A1).
As per claim 17, claim 15 is incorporated and the modified Parlour does not disclose, however, Murray teaches or suggests: wherein the IV is randomly generated, stored, maintained by the Licensor (Murray, [0161], randomly generated initialization vector).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan and Feldman and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 18, claim 14 is incorporated and the modified Parlour does not disclose, however, Okimoto teaches or suggests: wherein the 256-bit Key rolls over with every update of the executable code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include updating the key with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan, Feldman, and Wang and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 19, claim 15 is incorporated and the modified Parlour does not disclose, however, Okimoto teaches or suggests: wherein the IV rolls over with every update of the executable code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include updating the key with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parlour in view of Sadhasivan, Feldman, and White and further in view of Kean (US 20020199110 A1).
As per claim 20, claim 13 is incorporated and the modified Parlour does not explicitly disclose, however, Kean teaches or suggests: wherein the unique device identifier is 64 bits (Kean, [0116], “FPGA manufacturer used random 64-bit integers as chip identifier”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include a 64-bit unique device identifier as taught by Kean because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170323045 A1) in view of Parlour et al. (US 6904527 B1), Feldman (US 20040047466 A1; hereinafter “Feldman”) and further in view of Qin (CN 109918121 A).
As per claim 22, Huang discloses: a system comprising: 
an application code compiled into an executable file targeting a heterogenous computing environment, wherein the executable file runs on at least one host processor (Huang, [0027], “The host code from source code 103 can be compiled by host code compiler (e.g., C/C++ compiler) to generate host application executable 106. Host application executable 106 may be executed by host processor 120”); 
at least one Field Programmable Gate Array (FPGA) device with a design compiled into associated FPGA netlists, wherein the netlists are targeted to the at least one FPGA device (Huang, [0028], “the source code is compiled to generate an RTL netlist based on the definitions of routines and their communication topology. At block 203, the RTL netlist is mapped to a target hardware architecture to create a design of circuitry in the target hardware architecture. At block 204, logic blocks represented by the RTL netlist are placed and routed in one or more FPGAs,” [0043], “When a compiler parses and compiles source code 1001, it recognizes FPGA indicators 1004-1005. In response RTL netlists 1011-1012 are generates for routines 1002-1003, respectively. RTL netlists 1011-1012 are then converted into bitstreams to be implemented in FPGAs”).
Huang does not disclose, however, Parlour teaches or suggests: a unique device identifier, wherein the unique device identifier is a manufacturer Chip ID associated with the at least one FPGA device (Parlour, col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA); and
a License Manager utility, wherein the License Manager utility is provided via a Licensor to a Licensee to read the unique device identifier from the at least one FPGA device (Parlour, col. 7 lines 17-19, “the user 108 uses the development system 104 to read the UDI from the target FPGA 102,” col. 11 line 60 and Fig. 2, “the license manager reads the UDI 116 from FPGA 102,” col. 12 lines 49-53, license manager is provide via a Licensor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Huang to include a unique device identifier and a License Manager as taught by Parlour for the benefit of protecting Programmable Logic Device designs wherein a user is prevented from using an IP module in an unauthorized manner, and wherein one user is prevented from copying the user-specific circuit of another user (Parlour, col. 3 lines 17-21).
The modified Huang does not disclose, however, Feldman teaches or suggests: an Advanced Encryption Standard (AES) encryption algorithm using a Cyclic Block Chaining (CBC) and an Initialization Vector (IV) (Feldman, [0109], AES CBC encryption is used where an IV is utilized, [0005] and [0034], Rejndael/AES algorithm is used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include using the AES CBC encryption algorithm as taught by Feldman because a person of ordinary skill in the art would know to try choosing from a finite number of identified, predictable solutions of different AES encryption algorithms, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, Qin teaches or suggests: 12a Board Support Package (BSP), wherein the unique device identifier is embedded within the Board Support Package and is accessible to the host processor on every execution via the Board Support Package (Qin, [0067] and [0097], Chip ID is obtained from the BSP).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include embedding the unique device identifier within a Board Support Package as taught by Qin for the benefit of providing the upper-level driver with a function package to access the hardware device registers, so that it can run better on the hardware motherboard (Qin, [0067]).
  
As per claim 23, claim 22 is incorporated and the modified Huang discloses: wherein the Board Support Package is OpenCL compliant (Huang, [0030], OpenCL is used).    

As per claim 24, claim 22 is incorporated and the modified Huang does not disclose, however, Parlour teaches or suggests: wherein a key is hard coded into the License Manager utility to encrypt (Parlour, col. 7 lines 32-40, private key is known by the license manager and cannot be read out of the license manager).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a hard coded key as taught by Parlour for the benefit of protecting Programmable Logic Device designs wherein a user is prevented from using an IP module in an unauthorized manner, and wherein one user is prevented from copying the user-specific circuit of another user (Parlour, col. 3 lines 17-21).
The modified Huang does not disclose, however, Feldman teaches or suggest: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).

As per claim 25, claim 22 is incorporated and the modified Huang does not  disclose, however, Parlour teaches or suggests: a key obtained by the License Manager utility from the Licensor via a web interface with a secure communication protocol (Parlour, col. 6 lines 49-58, IP vendor (i.e., Licensor) supplies the user an authorization code including the IP module key, col. 6 lines 5-8, user of development system (i.e., license manager) involves software executing on a personal computer, col. 8 lines 7-10, user downloads the IP module design information from the IP vendor via the World Wide Web (i.e., web interface) in an encrypted form (i.e., secure communication protocol)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a hard coded key as taught by Parlour for the benefit of protecting Programmable Logic Device designs wherein a user is prevented from using an IP module in an unauthorized manner, and wherein one user is prevented from copying the user-specific circuit of another user (Parlour, col. 3 lines 17-21).
The modified Huang does not disclose, however, Feldman teaches or suggest: wherein the AES algorithm uses a 256-bit key (Feldman, [0086], 256-bit key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 256-bit AES key as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different AES key lengths, with a reasonable expectation of success (KSR).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Wang et al. (US 20130290697 A1; “Wang”).
As per claim 26, claim 22 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, Wang teaches or suggests: obtaining the IV by the License Manager utility from the Licensor via a web interface with a secure communication protocol (Wang, [0043], IV is obtained from a license server using @ivURL URL (i.e., secure communication protocol)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include obtaining the initialization vector from the Licensor with a secure communication protocol as taught by Wang because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions for obtaining an initialization vector, with a reasonable expectation of success (KSR).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of White et al. (US 20200394317 A1; “White”).
As per claim 27, claim 22 is incorporated and the modified Huang does not disclose, however, Feldman teaches or suggests: wherein the AES algorithm uses a 128-bit IV (Feldman, [0109], 128-bit initialization vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 128-bit initialization vector as taught by Feldman because a person of ordinary skill in the art would to try choosing from a finite number of identified, predictable solutions of different initialization vector lengths, with a reasonable expectation of success (KSR).
The modified Huang does not disclose, however, White teaches or suggests: wherein the IV is hard coded into the License Manager utility to encrypt (White, [0227], the IV is hard coded).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a hard coded initialization vector as taught by White for the benefit of weakening the security guarantees in exchange for supporting equality comparisons against encrypted values (White, [0227]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Murray (US 20180082076 A1).
As per claim 28, claim 24 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the 256-bit Key is randomly generated, stored, and maintained by the Licensor (Murray, [0206], randomly generated key).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include randomly generating the AES key as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, Qin, and Wang and further in view of Murray (US 20180082076 A1).
As per claim 29, claim 26 is incorporated and the modified Huang does not disclose, however, Murray teaches or suggests: wherein the IV is randomly generated, stored, and maintained by the Licensor (Murray, [0161], randomly generated initialization vector).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include randomly generating the initialization vector as taught by Murray because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 30, claim 24 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the 256-bit Key rolls over with every update of the application code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the key with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, Qin, and Wang and further in view of Okimoto et al. (US 20130139198 A1; hereinafter “Okimoto”).
As per claim 31, claim 26 is incorporated and the modified Huang does not disclose, however, Okimoto teaches or suggests: wherein the IV rolls over with every update of the application code (Okimoto, [0020], “an updated digital content consumption device code download may provide a new regionalized key and initialization vector parameters”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include updating the initialization vector with every update of the executable code as taught by Okimoto because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parlour, Feldman, and Qin and further in view of Kean (US 20020199110 A1).
As per claim 32, claim 22 is incorporated and the modified Huang does not explicitly disclose, however, Kean teaches or suggests: wherein the unique device identifier is 64 bits (Kean, [0116], “FPGA manufacturer used random 64-bit integers as chip identifier”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Huang to include a 64-bit unique device identifier as taught by Kean because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results (KSR).
  
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Parlour et al. (US 6904527 B1) in view of Qin (CN 109918121 A) and further in view of Kean (US 20020199110 A1).
As per claim 33, Parlour discloses: a method for decrypting a High Performance computer (HPC) application comprising: 
reading a first unique device identifier embedded within a FPGA device via a License Manager utility that is launched by a Licensee, wherein the first unique device identifier is a manufacturer Chip ID from a FPGA device (Parlour, col. 4 lines 11-16, “the license manager reads the UDI out of the target PLD,” col. 7 lines 55-56, “license manager 107 reads (step 203) the UDI 116 from the FPGA 102,” and col. 3 lines 40-50, wherein the unique device identifier (UDI) uniquely identifies a particular programmable logic device (PLD), e.g., a FPGA, created during manufacture of the FPGA); 
decrypting a second unique device identifier from an authorization code via the License Manager utility (Parlour, col. 4 lines 11-16, “the license manager … decrypts the UDI portion of the authorization code”); and 
comparing the first unique device identifier against the second unique device identifier via the License Manager utility (Parlour, col. 4 lines 11-16, “the license manager … verifies that the decrypted UDI matches the UDI read from the PLD”).  
Parlour does not disclose, however, Qin teaches or suggests a first unique device identifier embedded within a BSP (Qin, [0067] and [0097], Chip ID is obtained from the BSP).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Parlour to include embedding the unique device identifier within a Board Support Package as taught by Qin for the benefit of providing the upper-level driver with a function package to access the hardware device registers, so that it can run better on the hardware motherboard (Qin, [0067]).
The modified Parlour does not disclose, however Kean teaches or suggests: decrypting the second unique identifier from the Field Programmable Gate Array (FPGA) application with a static Advanced Encryption Standard (AES) key and an IV (Kean, [0144]-[0145], complete configuration information (i.e., HPC application) comprises encrypted header, bitstream header, and bitstream, wherein to load the configuration information, the FPGA first loads the header and decrypts it using the FPGA_key (i.e., static AES key) and the IV (see Figs. 10-12, [0056], and [0114]-[0115], where the FPGA key and the IV is used for AES CBC encryption and decryption), wherein decrypting the header decrypts the chip_identifier (i.e., second unique identifier)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include decrypting the second unique identifier from the HPC application with a static AES key and an IV as taught by Kean for the benefit of protect confidential design information and prevent reverse engineering and removal of copyright protection mechanisms from design source files (Kean, [0028]).

As per claim 34, claim 33 is incorporated and the modified Parlour does not disclose, however, Kean teaches or suggests: wherein a positive match of the first and the second unique device identifier proceeds with decrypting the remainder of the HPC application, outputting a decrypted executable file of a Host code netlist and a Kernel Code netlist, and launching the executable file (Kean, [0145], “Assuming the checksum on the additional header indicates there is no problem and the user_id obtained from the additional header matches that stored in chip's user_id register the FPGA goes on to decode the bitstream information”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include decrypting the remainder of the HPC application in response to a positive match of the first and the second unique device identifier as taught by Kean for the benefit of protect confidential design information and prevent reverse engineering and removal of copyright protection mechanisms from design source files (Kean, [0028]).

As per claim 35, claim 33 is incorporated and the modified Parlour does not disclose, however, Kean teaches or suggests: wherein a negative match of the first and the second unique device identifier terminates a decryption process (Kean, [0145], “If the ids do not match the FPGA concludes that the FPGA customer is trying to reuse a bitstream created for another FPGA in order to avoid per-use licensing and does not load the bitstream information”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Parlour to include terminating the decryption process in response to a negative match of the first and the second unique device identifier as taught by Kean for the benefit of protect confidential design information and prevent reverse engineering and removal of copyright protection mechanisms from design source files (Kean, [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Cheng et al. (US 20190146829 A1) teaches a hardware context manager in a field-programmable gate array (FPGA) device that includes configuration logic configured to program one or more programming regions in the FPGA device based on configuration data for implementing a target configuration of the one or more programming regions (Abstract).
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437